Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 7/30/21.
Claims 2-21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11,068,384. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 2 (A system), Claim 10 (A medium) and Claim 17 (A method) of Instant Application: 
Claim 1 (A system), Claim 15 (A medium) and Claim 8 (A method) of U.S. Patent No. 11,068,384: 
receiving an indication of a transaction request, the indication received in a testing
environment configured based on one or more failure configurations to simulate one or


generating a copy of the transaction request;
generating a copy of the transaction request; 
transmitting the transaction request to the production environment for processing,
wherein a first transaction processing engine within the production environment is
configured to process the transaction request by accessing one or more production
database nodes that are in the production environment;
transmitting the transaction request to the production environment for processing the transaction request, wherein a first transaction processing engine within the production environment is configured to process the transaction request by accessing one or more production database nodes that are in the production environment; 
transmitting the copy of the transaction request to the testing environment for
processing, wherein a second transaction processing engine within the testing
environment is configured to process the copy of the transaction request by accessing the
one or more production database nodes according to the one or more failure
configurations;
transmitting the copy of the transaction request to the testing environment for processing the copy of the transaction request, wherein a second transaction processing engine within the testing environment is configured to process the copy of the transaction request by accessing the one or more production database nodes according to the one or more failure configurations; 
determining a result of the second transaction processing engine attempting to

the second transaction processing engine within the testing environment.



Allowable Subject Matter
Claims 2, 10 and 17 are rejected under double patenting, but would be allowable if the double patenting rejection is overcome.

Claims 3-9, 11-16 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, transmitting the copy of the transaction request to the testing environment for processing, wherein a second transaction processing engine within the testing
environment is configured to process the copy of the transaction request by accessing the
one or more production database nodes according to the one or more failure configurations as substantially recited in each of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 2018/0060460) teaches a method for simulating testing of a production environment.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/Qamrun Nahar/
Primary Examiner, Art Unit 2196